COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO.  2-08-419-CV





IN THE INTEREST OF H.J.B.M., A CHILD



------------



FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Jeannie M. filed a notice of appeal, stating her desire to appeal a “judgment or order” signed by the trial court on August 22, 2008.  On November 3, 2008, we sent a letter to Appellant notifying her that we were concerned that this court may not have jurisdiction over her appeal because it appeared that the trial court had not signed a final judgment or other appealable order.  
See
 Tex. R. App. P. 26.1(a), 27.1(a).  Our letter indicated that the appeal would be dismissed for want of jurisdiction unless by November 13, 2008, Appellant or any party desiring to continue the appeal filed a response showing grounds for continuing the appeal.  We have received no response.

Because there is no final judgment or appealable order, we dismiss this appeal for want of jurisdiction.  
See
 Tex. R. App. P. 42.3(a), 43.2(f).

PER CURIAM



PANEL:  GARDNER, WALKER, AND MCCOY, JJ.



DELIVERED:  December 18, 2008

FOOTNOTES
1:See
 Tex. R. App. P. 47.4.